Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to the amendment filed on 09/30/2020. Claims 1-12, 14, 22-25 are pending. Claims 13, and 15-21 are cancelled.

Drawings
The drawings filed on 09/30/2020 reviewed but are not accepted.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a modulating device operatively connected to a nano-antenna of the plurality of nano-antennas through a material that enables free carrier modulation” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 23-24, “a modulating device operatively connected to a nano-antenna of the plurality of nano-antennas through a material that enables free carrier modulation”, renders the claim indefinite because it is unclear how the “modulating device” is “operatively connected to a nano-antenna of the plurality of nano-antennas through a material that enables free carrier modulation”. The disclosure does not provide details or show how the modulating device is connected. The examiner interprets from Long in para. [0002, 0060] and further view of Lee, see rejection below. 
Claims 2-7, 9-12, 14, 22, and 25 depends on claim 1, and thus inherits the same deficiencies of claim 1.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, “wherein the modulating device includes a voltage bias element or an optical pump element”, renders the claim indefinite because it is unclear how the “modulating device” includes ”voltage bias or optical pump element” and function without a conductive medium with free carriers for modulation like the materials Aluminum doped Zno, or Gallium doped Zno as in claim 1, or Indium titanium oxide, Aluminum doped Zno, or Gallium doped Zno, as in claims 23-24, that are connecting the antennas and the modulating device?. Clarification or correction required. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 9-10, 14, and 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Long et al. (US20140224989A1, cited on record), further in view of Lee et al (US20140301694A1).
Independent claim 1, Long teaches a time-varying planar optical metasurface system (Figs. 1-3, [0025] “a device in accordance with the present invention can be configured whereby a metamaterial fabricated in whole or in part from SPhP materials, could exhibit carrier-induced modifications to its optical response”), comprising:
a plurality of nano-antennas over a dielectric (Figs. 1-3, [0050] “The structures of interest include optical nanoantennas”. [0060] “one or more polar -dielectric structures such as LSPhP resonant antennas 101. The structures 101 are configured so as to exploit the metallic nature imparted to polar -dielectrics by surface phonon polaritons (SPhPs)”); and
a modulating device operatively connected to a nano-antenna of the plurality of nano-antennas through a material that enables free carrier modulation (Figs. 1-3,[0002] “actively modulate the intensity or vary the wavelength of light using free carrier injection into the device”. [0060] charge carriers 104 can be controllably introduced into the dielectric structures, e.g., optically by a pump beam 103a in some embodiments or electrically by an electrical current from voltage source 103b in others),
Long does not explicitly disclose wherein the material that enables free carrier modulation comprises aluminum-doped ZnO, or Gallium-doped ZnO.
However, Lee discloses an optical modulator (Figs. 1-4, and see [0003]), further teaches an electrical voltage source e.g. 116 applied across a TCO layer e.g. 110 and metal layer e.g. 102 (see [0043]), and wherein the material that enables free carrier modulation comprises aluminum-doped ZnO, or Gallium-doped ZnO (see [0041], the conductor material e.g. 110 to enable the free carrier modulation from the voltage source can be gallium zinc oxide (Ga:ZnO), aluminium zinc oxide (Al:ZnO) or other transparent conductive oxides).
Therefore, Lee further teaches wherein the material that enables free carrier modulation comprises aluminum-doped ZnO, or Gallium-doped ZnO as it enables plasmonic waveguide modulators with high dynamic range and low waveguide loss (Lee, 0005).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a TCO material wherein the material that enables free carrier modulation comprises aluminum-doped ZnO, or Gallium-doped ZnO as taught by Lee into the system of Long, for the purpose of provide plasmonic waveguide modulators with high dynamic range and low waveguide loss (Lee, [0005]).
Claim 9, Long, Lee combination teaches the invention of claim 1, wherein the metasurface is configured to work in the reflection mode (Long; Figs. 1-3, [0025], [0067]; Examiner notes - that this limitation is an intended use of the claimed apparatus, refer section 3 above. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Long teaches “wherein the metasurface is configured to work in the reflection mode”, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Long anticipates the claim).
Claim 10, Long, Lee combination teaches the invention of claim 1, wherein the metasurface is configured to work in the transmission mode (Long; Figs. 1-3, [0025], [0068]; Examiner notes - that this limitation is an intended use of the claimed apparatus, refer section 3 above. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Long teaches “wherein the metasurface is configured to work in the transmission mode”, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Long anticipates the claim).
Claim 14, Long, Lee combination teaches the invention of claim 1, wherein the dielectric is silicon, germanium, or gallium arsenide (Long; Figs. 1-3, [0060] “polar dielectric strucrtues such as LSPhP. These structures can be made from any suitable material, e.g., SiC or GaN, in any suitable physical form”).
Claim 22, Long, Lee combination teaches the invention of claim 1, wherein the modulating device includes a voltage bias element (Long; Figs. 1-3, [0052] “The carriers can be introduced into these structures, and the carrier concentration thereby controlled, through the application of an appropriate electrical bias”. [0060] “additional charge carriers 104 can be controllably introduced into the dielectric structures e.g. electrically by an electrical current from voltage source 103b) or an optical pump element (Long; Figs. 1-3, [0052] “The carriers can be introduced into these structures, and the carrier concentration thereby controlled, through optical pumping”. [0060] “additional charge carriers 104 can be controllably introduced into the dielectric structures, e.g., optically by a pump beam 103a”).
Independent claim 23, Long teaches an optical device (Figs. 1-3, [0025] “a device in accordance with the present invention can be configured whereby a metamaterial fabricated in whole or in part from SPhP materials, could exhibit carrier-induced modifications to its optical response”) comprises:
a plurality of nano-antennas over a dielectric (Figs. 1-3, [0050] “The structures of interest include optical nanoantennas”. [0060] “one or more polar -dielectric structures such as LSPhP resonant antennas 101. The structures 101 are configured so as to exploit the metallic nature imparted to polar -dielectrics by surface phonon polaritons (SPhPs)”); and
a modulating device operatively connected to a nano-antenna of the plurality of nano-antennas through a material that enables free carrier modulation (Figs. 1-3,[0002] “actively modulate the intensity or vary the wavelength of light using free carrier injection into the device”. [0060] charge carriers 104 can be controllably introduced into the dielectric structures, e.g., optically by a pump beam 103a in some embodiments or electrically by an electrical current from voltage source 103b in others),
wherein the modulating device includes a voltage bias element (Figs. 1-3, [0052] “The carriers can be introduced into these structures, and the carrier concentration thereby controlled, through the application of an appropriate electrical bias”. [0060] “additional charge carriers 104 can be controllably introduced into the dielectric structures e.g. electrically by an electrical current from voltage source 103b) or an optical pump element (Figs. 1-3, [0052] “The carriers can be introduced into these structures, and the carrier concentration thereby controlled, through optical pumping”. [0060] “additional charge carriers 104 can be controllably introduced into the dielectric structures, e.g., optically by a pump beam 103a”).
Long does not explicitly disclose wherein the material that enables free carrier modulation comprises indium titanium oxide, aluminum-doped ZnO, or Gallium-doped ZnO.
However, Lee discloses an optical modulator (Figs. 1-4, and see [0003]), further teaches an electrical voltage source e.g. 116 applied across a TCO layer e.g. 110 and metal layer e.g. 102 (see [0043]), and wherein the material that enables free carrier modulation comprises aluminum-doped ZnO, or Gallium-doped ZnO (see [0041], the conductor material e.g. 110 to enable the free carrier modulation from the voltage source can be gallium zinc oxide (Ga:ZnO), aluminium zinc oxide (Al:ZnO) or other transparent conductive oxides).
Therefore, Lee further teaches wherein the material that enables free carrier modulation comprises aluminum-doped ZnO, or Gallium-doped ZnO as it enables plasmonic waveguide modulators with high dynamic range and low waveguide loss (Lee, 0005).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a TCO material wherein the material that enables free carrier modulation comprises aluminum-doped ZnO, or Gallium-doped ZnO as taught by Lee into the system of Long, for the purpose of provide plasmonic waveguide modulators with high dynamic range and low waveguide loss (Lee, [0005]).
Independent claim 24, Long teaches an optical device (Figs. 1-3, [0025] “a device in accordance with the present invention can be configured whereby a metamaterial fabricated in whole or in part from SPhP materials, could exhibit carrier-induced modifications to its optical response”) comprises:
a plurality of nano-antennas over a dielectric (Figs. 1-3, [0050] “The structures of interest include optical nanoantennas”. [0060] “one or more polar -dielectric structures such as LSPhP resonant antennas 101. The structures 101 are configured so as to exploit the metallic nature imparted to polar-dielectrics by surface phonon polaritons (SPhPs)”); and
a modulating device operatively connected to a nano-antenna of the plurality of nano-antennas through a material that enables free carrier modulation (Figs. 1-3,[0002] “actively modulate the intensity or vary the wavelength of light using free carrier injection into the device”. [0060] charge carriers 104 can be controllably introduced into the dielectric structures, e.g., optically by a pump beam 103a in some embodiments or electrically by an electrical current from voltage source 103b in others),
wherein the modulating device includes an optical pump element (Figs. 1-3, [0052] “The carriers can be introduced into these structures, and the carrier concentration thereby controlled, through optical pumping”. [0060] “additional charge carriers 104 can be controllably introduced into the dielectric structures, e.g., optically by a pump beam 103a”).
Long does not explicitly disclose wherein the material that enables free carrier modulation comprises indium titanium oxide, aluminum-doped ZnO, or Gallium-doped ZnO.
However, Lee discloses an optical modulator (Figs. 1-4, and see [0003]), further teaches an electrical voltage source e.g. 116 applied across a TCO layer e.g. 110 and metal layer e.g. 102 (see [0043]), and wherein the material that enables free carrier modulation comprises aluminum-doped ZnO, or Gallium-doped ZnO (see [0041], the conductor material e.g. 110 to enable the free carrier modulation from the voltage source can be gallium zinc oxide (Ga:ZnO), aluminium zinc oxide (Al:ZnO) or other transparent conductive oxides).
Therefore, Lee further teaches wherein the material that enables free carrier modulation comprises aluminum-doped ZnO, or Gallium-doped ZnO as it enables plasmonic waveguide modulators with high dynamic range and low waveguide loss (Lee, 0005).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a TCO material wherein the material that enables free carrier modulation comprises aluminum-doped ZnO, or Gallium-doped ZnO as taught by Lee into the system of Long, for the purpose of provide plasmonic waveguide modulators with high dynamic range and low waveguide loss (Lee, [0005]).
Claim 25, Long, Lee combination teaches invention of claim 1, Long does not explicitly disclose wherein the material that enables free carrier modulation comprises transparent conducting oxides.
However, Lee discloses an optical modulator (Figs. 1-4, and see [0003]), further teaches an electrical voltage source e.g. 116 applied across a TCO layer e.g. 110 and metal layer e.g. 102 (see [0043]), and wherein the material that enables free carrier modulation comprises transparent conducting oxides (see [0006] and [0041], the layer TCO e.g. 110 is a transparent conducting oxide).
Therefore, Lee further teaches wherein the material that enables free carrier modulation comprises transparent conducting oxides as it enables plasmonic waveguide modulators with high dynamic range and low waveguide loss (Lee, 0005).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a TCO material wherein the material that enables free carrier modulation comprises transparent conducting oxides as taught by Lee into the system of Long, for the purpose of provide plasmonic waveguide modulators with high dynamic range and low waveguide loss (Lee, [0005]).

Claims 2-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Long et al. (US20140224989A1, cited on record), Lee et al (US20140301694A1) as applied to claim 1 above, and further in view of Chen et al. (US20150171516A1, cited on record).
Claim 2, Long, Lee combination teaches the invention of claim 1, wherein the metasurface is configured to operate as a meta-lens with tunable focus (Long; Figs. 1-3, [0025]; Examiner notes - that this limitation is an intended use of the claimed apparatus, refer section 3 above. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Long teaches “wherein the metasurface is configured to operate as a meta-lens with tunable focus”, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Long anticipates the claim).
However, in the alternative, that Long does not explicitly teach wherein the metasurface is configured to operate as a meta-lens with tunable focus.

Chen further teaches wherein the metasurface is configured to operate as a meta-lens with tunable focus (Fig. 16, [0174] “a metasurface lens may include a two-dimensional metamaterial pattern consisting of an array of subwavelength-spaced optical nanoantennas on a flat silicon surface providing an aberration-free focusing lens”).
Therefore, Chen teaches wherein the metasurface is configured to operate as a meta-lens with tunable focus as it enables an aberration-free focusing lens (0174).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the metasurface is configured to operate as a meta-lens with tunable focus as taught by Chen into the system of Long, for purpose of providing an aberration-free focusing lens (Chen, [0174]).
Claim 3, Long, Lee combination teaches the invention of claim 1, wherein the metasurface is configured to operate as a beam-steering device (Long; Figs. 1-3, [0025]; Examiner notes - that this limitation is an intended use of the claimed apparatus, refer section 3 above. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Long teaches “wherein the metasurface is configured to operate as a beam-steering device”, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Long anticipates the claim).
However, in the alternative, that Long does not explicitly teach wherein the metasurface is configured to operate as a beam-steering device.
Chen further teaches wherein the metasurface is configured to operate as a beam-steering device (Fig. 16, [0174] “a metasurface lens may include a two-dimensional metamaterial pattern consisting of an array of subwavelength-spaced optical nanoantennas on a flat silicon surface providing an aberration-free focusing lens”. Examiner note –lens direct light, therefore is a beam steering device).
Therefore, Chen teaches wherein the metasurface is configured to operate as a beam-steering device as it enables an aberration-free focusing lens (0174).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the metasurface is configured to operate as a beam-steering device as taught by Chen into the system of Long, for purpose of providing an aberration-free focusing lens (Chen, [0174]).
Claim 4, Long, Lee combination teaches the invention of claim 1, wherein the metasurface is configured to operate as a dynamic waveform shaping device (Long; Figs. 1-3, [0025]; Examiner notes - that this limitation is an intended use of the claimed apparatus, refer section 3 above. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Long teaches “wherein the metasurface is configured to operate as a dynamic waveform shaping device”, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Long anticipates the claim).
However, in the alternative, that Long does not explicitly teach wherein the metasurface is configured to operate as a dynamic waveform shaping device.
Chen further teaches wherein the metasurface is configured to operate as a dynamic waveform shaping device (Fig. 16, [0150] “the antenna radiation patterns may be time divided between power transfer and channel sounding. For example, the antenna radiation patterns may be time divided between power transfer and other communications. In an embodiment, the time divisions are dynamically allocated between power transfer and channel sounding”).
Therefore, Chen teaches wherein the metasurface is configured to operate as a dynamic waveform shaping device as it enables transmitting power to the target device and to acquire data responsive to a respective characteristic or parameter (0150).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the metasurface is configured to operate as a dynamic waveform shaping device as taught by Chen into the system of Long, for purpose of transmitting power to the target device and to acquire data responsive to a respective characteristic or parameter (Chen, [0150]).
Claim 5, Long, Lee combination teaches the invention of claim 1, wherein the metasurface is configured to operate to produce holograms with dynamic images (Long; Figs. 1-3, [0025]; Examiner notes - that this limitation is an intended use of the claimed apparatus, refer section 3 above. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Long teaches, “wherein the metasurface is configured to operate to produce holograms with dynamic images”, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Long anticipates the claim).
However, in the alternative, that Long does not explicitly teach wherein the metasurface is configured to operate to produce holograms with dynamic images.
However, in the alternative, Chen further teaches wherein the metasurface is configured to operate to produce holograms with dynamic images (Fig. 16, [0143] “By applying the argument above, we conclude that a general (scalar) field distribution absent of evanescent waves can be generated precisely by an amplitude-controlled transmission hologram”).
Therefore, Chen teaches wherein the metasurface is configured to operate to produce holograms with dynamic images as it enables the holographic transmission function may be described as a holographic transfer function (0137).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the metasurface is configured to operate to produce holograms with dynamic images as taught by Chen into the system of Long, for purpose having the holographic transmission function may be described as a holographic transfer function (Chen, [0137]).
Claim 6, Long, Lee combination teaches the invention of claim 1, wherein the metasurface is configured to operate as a tunable polarization plate device (Long; Figs. 1-3, [0025]; Examiner notes - that this limitation is an intended use of the claimed apparatus, refer section 3 above. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Long teaches, “wherein the metasurface is configured to operate as a tunable polarization plate device”, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Long anticipates the claim).
However, in the alternative, that Long does not explicitly teach wherein the metasurface is configured to operate as a tunable polarization plate device.
However, in the alternative, Chen further teaches wherein the metasurface is configured to operate as a tunable polarization plate device ([0143] “A vector field distribution is generated similarly using a superposition of polarization-selective transmission holograms and a polarization-diverse source field”).

Therefore, Chen teaches wherein the metasurface is configured to operate as a tunable polarization plate device as it enables polarization control is expected to provide increased accuracy in the near field (0071).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the metasurface is configured to operate as a tunable polarization plate device as taught by Chen into the system of Long, for purpose of having polarization control is expected to provide increased accuracy in the near field (Chen, [0137]).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Long et al. (US20140224989A1, cited on record), Lee et al (US20140301694A1) as applied to claim 1 above, and further in view of Shi et al. (US20140285813A1, cited on record).
Claim 7, Long, Lee combination teaches the invention of claim 1, wherein the metasurface is configured to operate as a tunable polarization rotator device (Long; Figs. 1-3, [0025]; Examiner notes - that this limitation is an intended use of the claimed apparatus, refer section 3 above. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Long teaches, “wherein the metasurface is configured to operate as a tunable polarization rotator device”, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Long anticipates the claim).
However, in the alternative, that Long does not explicitly teach wherein the metasurface is configured to operate as a tunable polarization rotator device. 
Shi further teaches wherein the metasurface is configured to operate as a tunable polarization rotator device ([0018] “wherein the polarization rotator is a metamaterial”. [0033] “in FIG. 1, a polarization rotator 104”).
Therefore, Shi teaches wherein the metasurface is configured to operate as a tunable polarization rotator device as it enables polarization control is expected to provide increased accuracy in the near field (0071).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the metasurface is configured to operate as a tunable polarization rotator device as taught by Chen into the system of Long, for purpose of multiple polarization projection measurements to unambiguously obtain the phase information of an optical beam (Shi, [0010]).

Claims 11 and 12 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Long et al. (US20140224989A1, cited on record), Lee et al (US20140301694A1) as applied to claim 1 above, and further in view of Yu (US20130208332A1, cited on record).
Claim 11, Long, Lee combination teaches the invention of claim 1, except wherein the nano-antennas comprise plasmonic or gap-plasmonic antennas made of a metal.
However, Yu, further teaches nano-antennas comprise plasmonic or gap-plasmonic antennas made of a metal ([0073] “The plasmonic antennas 24 can be formed of metal”).
Therefore, Yu teaches nano-antennas comprise plasmonic antennas made of a metal as it enables widely tailorable optical properties of plasmonic antennas (also referred to as emitters or resonators) and the ease of fabricating planar antennas of nanoscale thickness (0073).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have nano-antennas comprise plasmonic antennas made of a metal as taught by Yu into the system of Long, for purpose of having a widely tailorable optical properties of plasmonic antennas (also referred to as emitters or resonators) and the ease of fabricating planar antennas of nanoscale thickness (Yu, [0073]).
Claim 12, Long, Lee combination teaches the invention of claim 1, except wherein each nano-antenna of the plurality of nano-antennas comprises gold, silver, titanium nitride, zirconium nitride, or aluminum.
However, Yu, further teaches wherein each nano-antenna of the plurality of nano-antennas comprises gold, silver, titanium nitride, zirconium nitride, or aluminum ([0073] “The plasmonic antennas 24 can be formed of metal such as gold, silver and aluminum”). 
Therefore, Yu teaches wherein each nano-antenna of the plurality of nano-antennas comprises gold, silver, or aluminum as it enables widely tailorable optical properties of plasmonic antennas (also referred to as emitters or resonators) and the ease of fabricating planar antennas of nanoscale thickness (0073).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein each nano-antenna of the plurality of nano-antennas comprises gold, silver, or aluminum as taught by Yu into the system of Long, for purpose of having a widely tailorable optical properties of plasmonic antennas (also referred to as emitters or resonators) and the ease of fabricating planar antennas of nanoscale thickness (Yu, [0073]).
Response to Arguments
Applicant’s arguments, see page 8, 2nd paragraph, filed 09/30/2020, with respect to the rejection(s) of independent claim 1, under 102(a)(1) as being anticipated by Long et al. (US20140224989A1) and independent claims and 23-25 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Long et al. (US20140224989A1) as applied to claim 1 above, and further in view of Mohseni (US20160259059A1, cited on record) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the independent claims 1, 23 and 24 with rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Long et al. (US20140224989A1, cited on record), further in view of Lee et al (US20140301694A1), to address applicant arguments with respect to the material that enables free carrier modulation comprising material wherein the material that enables free carrier modulation comprises aluminum-doped ZnO, or Gallium-doped ZnO for claim 1, and wherein the material that enables free carrier modulation comprises indium titanium oxide, aluminum-doped ZnO, or Gallium-doped ZnO for claims 23 and 24, respectively, see prior art citation above.
Additionally applicant needs to explain how the amended drawings supports the new amended claim language. The claim mentions “the modulating device operatively connected to a nano-antenna of the plurality of nano-antennas through a material that enables free carrier modulation” but where is this material shown? Where is the modulator? Applicant just shows a box and just say that is the modulator. Where is the material i.e. Aluminum doped Zno, or Gallium doped Zno as in claim 1, or Indium titanium oxide, Aluminum doped Zno, or Gallium doped Zno, as in claims 23-24, that are connecting the antennas and the modulating device?

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872  


/MARIN PICHLER/Primary Examiner, Art Unit 2872